John Mauzy Pittman, Judge, dissenting. I dissent because I believe that the police officer had a reasonable suspicion to stop and question appellant, and that the officer could reasonably believe, on the basis of specific and articulable facts, that appellant was armed and dangerous. I agree with Judge Bird’s criticism of the majority’s analysis of the initial stop. Although the majority opinion gives lip service to the totality-of-the-circumstances test, it is quite apparent that they are in fact engaging in precisely the sort of “divide and conquer” analysis forbidden by United States v. Arvizu, 122 S. Ct. 744 (2002). Certainly, the appellant’s conduct in the present case was ambiguous; there may have been an innocent explanation for the appellant’s engaging in a perceived hand-to-hand transaction in the yard of a vacant house in a high-crime area, especially known for drug activity, and for his nervous, evasive behavior upon noticing the police. However, this was equally so of the conduct justifying the stop in the seminal case of Terry v. Ohio, 392 U.S. 1 (1968), and Terry recognized that police officers could detain the individuals to resolve the ambiguity. Illinois v. Wardlow, 528 U.S. 119 (2000). I believe the police officer in the present case properly detained appellant to determine the cause of his ambiguous, but suspicious, behavior. I disagree with Judge Bird’s opinion that the pat-down for weapons in this case was unjustified because no one elicited from the police officer testimony that he actually suspected or feared that appellant was armed and dangerous. First, I am not convinced that the law requires affirmative proof of the officer’s subjective belief. Terry v. Ohio, supra, and its progeny hold that the reasonableness of a police officer’s conduct “must be judged against an objective standard: would the facts available to the officer at the moment of the seizure or the search ‘warrant a man of reasonable caution in the belief that the action taken was appropriate?” Id. at 21-22. “The testis an objective one, and thus the officer need not later demonstrate that he was in actual fear.” W. LaFave and J. Israel, Criminal Procedure § 3.8(e), at 212 (2d ed. 1992). I think that this objective standard was met. Second, even if affirmative proof of the officer’s subjective belief were required under Terry, such a requirement could be satisfied by inferences drawn from other evidence. Here, the circumstances with which the officer was faced, together with his testimony that the other men with appellant had documented weapons violations, and the officer’s statement that he intended to pat down appellant “for weapons” permit one to reasonably infer that he believed appellant was armed and dangerous. Third, I believe that Judge Bird has erroneously overlooked the significance of appellant’s having reached into his pocket just before the officer grabbed his hand to stop him from pulling anything out, patted him down, and found the crack pipe. It is impossible to overestimate the danger inherent in permitting a suspect to reach into a pocket, particularly in localities known for drug trafficking and in the presence of known weapons offenders. This was not a situation where appellant was yielding to a show of authority, because the officer had merely expressed his intention to pat appellant down for weapons, and had not asked him to empty his pockets or to give the officer anything. Although appellant perhaps felt he was yielding to the inevitable, it nevertheless remains that his action in reaching into his pocket and withdrawing an item was considerably in excess of anything the officer had expressed an intent to do or had requested, and was inherently threatening to the police officer. Consequéndy, the fact that appellant reached into his pocket and began to withdraw an unknown item cannot be disregarded in determining whether a protective search was reasonable because the search provision of the Fourth Amendment was not implicated until the frisk actually took place. See California v. Hodari D., 499 U.S. 621 (1991).1  From my independent review of the totality of the circumstances presented in this case, after giving due deference to the trial court’s superior position to determine the historical facts, I think that the officer’s stop and frisk of appellant were supported by the required reasonable suspicion.2    It should be noted that appellant does not argue that the officer’s search exceeded the scope of a permissible “pat down” or “frisk.” He contends only that the officer lacked reasonable suspicion to stop him or pat him down. In other words, he treats the officer’s discovery of the pipe as resulting only from a Terry pat down. Therefore, I approach the case in the same manner.    I agree that the standard by which we review decisions on motions to suppress cannot rightly include a requirement that the evidence be viewed in the light most favorable to the appellee. I believe that viewing the evidence in the light most favorable to either party is not only antithetical to the concept of an independent examination/totality of the circumstances/clearly erroneous standard of review, but that it is, in fact, logically impossible to so view the evidence and at the same time engage in the stated standard of review. Several early cases reveal that, among other things, viewing the evidence in the light most favorable to the prevailing party means that we consider only that evidence that tends to support the decision below and that we do not weigh it against evidence favorable to the appellant. See, e.g., Duncan v. State, 196 Ark. 171, 117 S.W.2d 36 (1938); Morgan v. State, 189 Ark. 981, 76 S.W.2d 79 (1934); Begley v. State, 180 Ark. 267, 21 S.W.2d 172 (1929); see also McGehee Co. v. Fuller, 169 Ark. 920, 277 S.W. 39 (1925). More recent cases continue to so indicate. See, e.g., Wilson v. State, 320 Ark. 707, 898 S.W.2d 469 (1995); Tisdale v. State, 311 Ark. 220, 843 S.W.2d 803 (1992); Coon v. State, 76 Ark. App. 250, 65 S.W.3d 889 (2001). The Arkansas Supreme Court first decided to independently determine the voluntariness of confessions by examining the entire record in Harris v. State, 244 Ark. 314, 425 S.W.2d 293 (1968). There, the court specifically noted that “the weight ordinarily given to a factual determination by the trial judge cannot be applied,” but that the appellate court must “examine the entire record.” Id. at 320. In Degler v. State, 257 Ark. 388, 392, 517 S.W.2d 515 (1974), the supreme court reaffirmed the Harris standard and explicitly added that the trial judge’s finding will not be set aside on appeal unless it is clearly against the preponderance of the evidence. In State v. Osborn, 263 Ark. 554, 566 S.W.2d 139 (1978), the supreme court adopted the same standard as appropriate for determining the correctness of decisions on motions to suppress evidence obtained by means of allegedly illegal searches. There, the court stated that, although it would defer to the superior position of the trial court to pass upon the credibility of the witnesses, the substantial evidence standard of review is inapplicable. Id. at 558. Conspicuous by its absence from the seminal cases of Harris, Degler, and Osborn is any requirement or direction that the evidence be viewed in the light most favorable to either party. Indeed, it was not until eighteen years after the decision in Harris that the supreme court first stated that the evidence should be viewed in the light most favorable to the appellee when reviewing a trial court’s decision on a motion to suppress evidence. See Holden v. State, 290 Ark. 458, 721 S.W.2d 614 (1986). And Holden relied only on Dix v. State, 290 Ark. 28, 715 S.W.2d 879 (1986), which was a sufficiency of the evidence case governed by the substantial evidence standard and which did not state the proposition. My research indicates that, beginning with Holden, each case that recites the “light most favorable” rule as applicable to the review of suppression decisions can be traced directly back to simple mistakes. It appears that each case making the statement in question has erroneously sprung from one of eight cases: Dix v. State, 290 Ark. 28, 715 S.W.2d 879 (1986) (as noted, a sufficiency case that did not state the proposition); David v. State, 295 Ark. 131, 748 S.W.2d 117 (1988) (a sufficiency case that did not state the proposition); Morris v. State, 302 Ark. 532, 792 S.W.2d 298 (1990) (does not state the proposition); Moore v. State, 303 Ark. 1, 791 S.W.2d 698 (1990) (does not state the proposition); State v. Villines, 304 Ark. 128, 801 S.W.2d 29 (1990) (stated the proposition but cited nothing); Moore v. State, 304 Ark. 257, 801 S.W.2d 638 (1990) (stated that the evidence was being viewed in the light most favorable to the State, but cited nothing for the proposition and conspicuously failed to recite any portion of the familiar independent determination/ totality of the circumstances/clearly erroneous standard of review); Smith v. State, 1 Ark. App. 241, 614 S.W.2d 527 (1981) (stated the proposition but cited nothing; case not subsequently cited); Cardozo v. State, 1 Ark. App. 219, 646 S.W.2d 705 (1983) (stated that the evidence was being viewed in the light most favorable to the State, but cited nothing in support; case not subsequently cited for this proposition).